Citation Nr: 0720660	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-39 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1975 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO decision, which denied a 
claim for service connection for PTSD.

In August 2006, a video hearing was held before the 
undersigned Veterans Law Judge at the Muskogee, Oklahoma RO.  
A transcript of that proceeding has been associated with the 
claims folder.


FINDING OF FACT

Although the medical evidence reflects that the veteran has 
been diagnosed as having PTSD, there is no credible 
supporting evidence to corroborate his report of in-service 
stressors upon which this diagnosis was based.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VCAA letter issued in January 2005 specifically satisfied 
the first three elements of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 187.  
With specific regard to the fourth element, viz., that the 
claimant should provide any evidence relevant to the claim in 
his possession to VA, it is noted that the aforementioned 
letter essentially informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  
Accordingly, the Board concludes that any failure to provide 
VCAA compliant notice was harmless.  The Board may proceed 
with consideration of the claim on the merits.  See Sanders 
v. Nicholson, No. 2006-7001, 2007 U.S. App. LEXIS 11413 
at *21 (Fed. Cir. May 16, 2007).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  It is also noted that he was 
provided a letter in July 2006 which notified him of how VA 
assigns disability ratings and effective dates.  Although the 
claim was not readjudicated by the RO after this letter, no 
additional evidence was received in response to the letter.  
See Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 
(2006).  Further, there is no rating or effective date to be 
assigned as a result of this decision.  Therefore, any timing 
defect in the provision of this aspect of the notice was 
harmless error.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical and personnel 
records and VA medical records are in the file.   All records 
identified by the veteran have been obtained, to the extent 
possible.   
There is no reasonable possibility that a medical opinion 
would aid in substantiating the veteran's claim since there 
is no corroboration of an inservice stressor, as will be 
discussed, below.  There is sufficient evidence on file to 
decide the claim. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2006).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2006); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & West Supp. 2006).  Otherwise, 
the law requires verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

In the matter before the Board, the veteran does not allege 
that he served in combat or that combat exposure is one of 
his stressors.  The record also reflects that he has never 
received any awards or decorations indicative of combat, and 
there is nothing in his service records suggesting that he 
ever served in combat.  Consequently, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran engaged in combat with the enemy.  
Therefore, in order for service connection for PTSD to be 
awarded, his claimed stressor must be corroborated.

The veteran identifies a specific stressor incident as the 
primary cause of his PTSD.  He alleges that his PTSD was 
caused by an incident in which he was assigned the 
responsibility of transporting 7 bodies in body bags to a 
cooler, while on active duty in Fort Hood, Texas.  
Unfortunately, there is no corroborative evidence that he 
took part in such activities.  A review of his personnel 
records reflects that his military occupational specialty was 
that of a material supply man and stock control and 
accounting clerk.  There is no verification that his duties 
included "corpse disposal," as he alleges. 

The Board notes that the veteran was discharged from service 
after approximately thirteen months.  The veteran claims that 
prior to his discharge, he was absent for a period of time 
without official leave.  See Hearing Transcript, August 2006.  
He states that his decision to leave without permission was a 
result of having to transport the corpses and the affect this 
task had on him.  Id.  While the evidence of record does 
refer to his absence without official leave and some of the 
circumstances surrounding his discharge, there is no record 
of the alleged in-service stressor incident, aside from the 
veteran's statements and testimony regarding the event.  

The Board acknowledges that a diagnosis of PTSD was rendered 
by an examining physician at the Tulsa VA Medical Center 
(VAMC), based on the veteran's reported history of an in-
service stressor incident.  See Tulsa VAMC treatment records, 
March 2005.  Credible evidence that the claimed in-service 
stressors actually occurred is still required, and credible 
supporting evidence cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996); 38 C.F.R. § 3.304(f) (2005).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence given the lack of a verified inservice 
stressor.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


